 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3

 4 BRIANNA SMITH
   Assistant United States Attorney
 5 Nevada Bar No. 11795
   501 Las Vegas Blvd. So., Suite 1100
 6 Las Vegas, Nevada 89101
   (702) 388-6336
 7 Brianna.Smith@usdoj.gov

 8 Attorneys for the United States Forest Service

 9
                                 UNITED STATES DISTRICT COURT
10

11                                     DISTRICT OF NEVADA

12   Jane Schumacher,
                                                      Case No. 2:18-cv-00375-RFP-DJA
13                  Plaintiff,
            v.
14                                                    Stipulation and Order to Amend
                                                      Caption and Complaint
15   United States Forest Service, an agency of the
16   United States Department of Agriculture;
     Sonny Perdue, Secretary of the Department
17   of Agriculture; and DOES I-X.

18                  Defendants.

19

20

21          Defendant United States of America, on behalf of the United States Forest Service,
22 and Plaintiff Jane Schumacher herein stipulate that Plaintiff shall have 14 days to amend the

23 caption of Plaintiff’s Complaint to remove United States Forest Service, an agency of the

24 United States Department of Agriculture from the caption and any allegations of the

25 complaint because the head of the agency is only the properly named defendant in this action.

26          The parties further agree that upon the filing of the second amended complaint, the
27 U.S. Attorney’s Office, District of Nevada, c/o AUSA Brianna Smith, will accept service of

28
           Case 2:18-cv-00375-RFB-DJA Document 29 Filed 09/10/19 Page 2 of 2



 1   the summons and amended complaint for Defendant Sonny Perdue, Secretary of the
 2   Department of Agriculture.
 3         Finally, the parties agree that after effecting service, Defendant will have 60 days to
 4   file the answer to the second amended complaint.
 5         Respectfully submitted this 10th day of September, 2019.
 6
           NICHOLAS A. TRUTANICH
 7         United States Attorney
 8         /s Brianna Smith                              /s Scott E. Lundy
           BRIANNA SMITH                                 SCOTT E. LUNDY
 9         Assistant United States Attorney              REMPFER MOTT LUNDY, PLLC
           Counsel for Defendant                         Counsel for Plaintiff
10

11

12

13
           IT IS SO ORDERED.
14
           Dated: September ,12,
                              2019.
                                 2019
15

16
                                               UNITED    STAES DISTRICT JUDGE
                                               Daniel J. Albregts
17                                             UNITED    STATES
                                               United States      MAGISTRATE
                                                              Magistrate Judge JUDGE

18

19

20

21

22

23

24

25

26

27

28
                                                2 of 2
